UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARRELL GUNN,

                                Plaintiff,
                                                                20-CV-0253 (LLS)
                    -against-
                                                                CIVIL JUDGMENT
DR. ROBERT BENTIVEGNA, F.H.S.D.,

                                Defendant.

         Pursuant to the order issued March 24, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     March 24, 2020
           New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.
